Citation Nr: 0515842	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hip disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1957 to February 1972.  His awards 
and decorations included the Purple Heart Medal and the Army 
Commendation Medal with "V" device.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In his original claim for service connection (VA Form 21-
526), received by the RO in August 2001, the veteran raised 
contentions to the effect that service connection was 
warranted for arthritis in his legs.  In his substantive 
appeal (VA Form 9), received by the RO in July 2003, the 
veteran raised contentions to the effect that service 
connection was warranted for arthritis in his hands and feet.  
Those claims have not been certified to the Board on appeal, 
nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over 
those claims, and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  
They are referred to the RO, however, for appropriate action.


FINDINGS OF FACT

1.  Hip disability, diagnosed as arthritis, was first 
manifested many years after service; and there is no 
competent evidence on file that it is in any way related to 
service or to the first year after the veteran's discharge 
from service.

2.  There is no competent evidence on file that the veteran's 
hip disability is proximately due to or chronically worsened 
by his service-connected residuals of a shell fragment wound 
of the low back.  

3.  Arthritis of the lumbar spine was first manifested many 
years after service; and there is no competent evidence on 
file that it is in any way related to service or to the first 
year after the veteran's discharge from service.

4.  There is no competent evidence on file that the veteran's 
arthritis of the lumbar spine is proximately due to or 
chronically worsened by his service-connected residuals of a 
shell fragment wound of the low back.  

5.  Hearing loss disability was first clinically manifested 
many years after service, and there is no competent evidence 
on file that it is in any way related to service.

6.  There is competent evidence on file of a relationship 
between the veteran's tinnitus and his history of noise 
exposure in service.


CONCLUSIONS OF LAW

1.  Hip disability is not the result of disease or injury 
incurred in or aggravated by service, nor may arthritis of 
the hips be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for hip disability 
secondary to the service-connected residuals of a shell 
fragment wound of the low back have not been met.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.310(a) 
(2004).

3.  Arthritis of the lumbar spine is not the result of 
disease or injury incurred in or aggravated by service, nor 
may arthritis of the lumbar spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).

4.  The criteria for service connection for arthritis of the 
lumbar spine secondary to the service-connected residuals of 
a shell fragment wound of the low back have not been met.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.310(a) 
(2004).
5.  Hearing loss disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2004).

6.  Tinnitus is the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claims, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of those claims.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in a letter, dated in 
April 2002, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The RO noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO noted that it would request the veteran's service 
medical records, any other service records he told the VA 
about; and any VA medical records.  The VA then requested 
that the veteran provide information concerning additional 
evidence or the evidence itself.  

The RO stated that it needed medical evidence from the 
veteran showing treatment from the time he got out of service 
to the present for the residuals of a low back wound; 
arthritis, claimed as secondary to the low back wound; 
bilateral hip disability; bilateral hearing loss disability; 
and tinnitus.  The VA told the veteran that he had to respond 
in a timely manner to its requests for specific information 
and that he had to give it enough information about his 
records so that it could obtain them from the person or 
agency that had them.  

In this regard, the RO noted that it needed the name and 
address of the person, agency, or company who had relevant 
records; the time frame covered by the records; and, in the 
case of medical records, the condition for which the veteran 
was treated.  He was notified that if he wished the VA to 
obtain medical records from a non-VA doctor, he would have to 
complete VA Form 21-4142.  He was also notified that he could 
obtain the records and send them to the VA and that he could 
submit his own statements or statements from others 
describing his physical disability symptoms.  The RO noted, 
however, that it was ultimately the veteran's responsibility 
to make sure that it received the evidence necessary to 
support his claims.  

The RO stated that it had requested veteran's service medical 
records and verification of his military service from the 
National Personnel Records Center.  The RO also noted that it 
had requested copies of the veteran's treatment records from 
Dr. B. T.
The RO informed the veteran that it would further assist him 
by providing a medical examination or getting a medical 
opinion if it decided it was necessary to make a decision in 
his claims.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
The RO stated that it sent a courtesy copy of the letter to 
the veteran's representative and that he could also contact 
them if he needed assistance.

In addition to the April 2002 letter, the veteran's claim (VA 
Form 21-526), received in August 2001, and the Statement of 
the Case (SOC), issued in July 2003 notified the veteran and 
his representative of the evidence necessary to substantiate 
his claims of entitlement to service connection for arthritis 
of the low back and hips, hearing loss disability, and 
tinnitus.  Indeed, the SOC set forth the relevant text of 
38 C.F.R. § 3.159.  The SOC also identified the evidence that 
had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
verification of the veteran's service; outpatient records, 
dated from February 1995 through February 2001, reflecting 
the veteran's treatment by B. T., D.O.; outpatient records, 
dated from December 2001 through June 2002, reflecting the 
veteran's treatment by the VA; and reports of examinations 
performed by the VA in July 2002.  

Finally, the Board notes that the RO informed the veteran of 
his right to have a hearing in association with his appeal; 
however, to date, he has declined to exercise that right (VA 
Form 9, received by the RO in July 2003).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support his 
claims of entitlement to service connection for arthritis of 
the low back and hips, hearing loss disability, and tinnitus.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
claims of entitlement to service connection for arthritis of 
the low back and hips, hearing loss disability, and tinnitus.  
As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of entitlement to service connection for arthritis 
of the low back and hips, hearing loss disability, and 
tinnitus.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Therefore, 
the Board will proceed to the merits of the appeal.  

II.  Facts and Analysis

The veteran seeks service connection for hip disability, low 
back disability, hearing loss disability, and tinnitus.  In 
part, he claims that his hip and low back disability are 
related to his service-connected residuals of a shell 
fragment wound of the low back.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A.  The Musculoskeletal Disabilities

1.  Hip Disability

The veteran's service medical records are completely negative 
for any complaints or clinical findings of hip disability.  

In March 1995, an arthritic profile taken by B. T., D.O., 
revealed that the veteran had an elevated erythrocyte 
sedimentation rate (ESR).  However, hip disability was not 
clinically reported until the VA examination in July 2002.  
Although diagnosed as arthritis, X-rays of the hips did not 
confirm that diagnosis.  

In any event, there is no competent evidence on file linking 
a disability of the hips, including arthritis, to any 
incident in service or to the first year after the veteran's 
discharge from service.  Furthermore, there is no such 
evidence showing that the veteran's hip disability is 
proximately due to or chronically worsened by his service-
connected residuals of a shell fragment wound of the low 
back.  The only reports to the contrary come from the 
veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, without more, his 
opinion cannot be considered competent evidence of service 
connection for hip disability.  Absent such evidence, service 
connection is not warranted.

2.  Low Back Disability

As above, the veteran's low back disability, diagnosed as 
arthritis, was not clinically reported until the July 2002 VA 
examination.  Although X-rays revealed osteophytes at L4 and 
L5, there is no competent evidence on file that the arthritis 
is in any way related to service or to the first year after 
the veteran's discharge from service.  Moreover, there is no 
competent evidence that such disability is the result of or 
chronically worsened by his service-connected residuals of a 
shell fragment wound of the low back.  As above, the only 
evidence to the contrary comes from the veteran; however, it 
must be emphasized that his opinion, alone, cannot be 
considered competent evidence of a relationship between his 
low back disability and service.  Espiritu.  Absent such 
evidence, service connection for low back disability is not 
warranted on a direct, presumptive, or secondary basis.  



3.  Additional Considerations

In arriving at this decision, the Board has considered the 
representative's request for a VA examination to determine 
whether there is a nexus between the veteran's arthritis of 
the lumbar spine and his service-connected residuals of a 
shell fragment wound of the low back.  Such examinations are 
scheduled when the medical evidence accompanying a particular 
claim is not adequate for rating purposes.  38 C.F.R. 
§ 3.326(a) (2004).  In this case, however, the medical 
evidence is adequate for rating purposes as it is completely 
negative for any suggestion of a relationship between the 
veteran's arthritis of the lumbar spine and his service-
connected residuals of a shell fragment wound of the low 
back.  In fact, not only is the record completely negative 
for any competent evidence of secondary service connection, 
it is negative for any currently active residuals of the 
veteran's shell fragment wound of the low back.  To schedule 
an examination under such circumstances would be tantamount 
to a fishing expedition in which there is no more than a 
remote possibility that any relevant evidence may be 
obtained.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Accordingly, the request for an examination is 
denied. 

B.  Hearing Loss Disability

The veteran contends that his hearing loss disability is 
primarily the result of noise exposure in service.  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

During his pre-induction examination in June 1957, the 
veteran's hearing acuity for the whispered and spoken voice 
was 15/15, bilaterally.

During examinations in January 1963, November 1964, and May 
1965, the veteran demonstrated no worse than the following 
pure tone thresholds, in decibels at the indicated 
frequencies (hertz):




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
5(15)
5(15)
10(15)
LEFT
5(20)
10(20)
5(15)
5(15)
10(15)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

During examinations in November 1968 and December 1971, the 
veteran demonstrated no worse than the following pure tone 
thresholds, in decibels at the indicated frequencies (hertz):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
Not Done
10
LEFT
10
10
10
Not Done
20

In thirteen years of active duty as a combat engineer, and 
especially as a combat veteran, the veteran undoubtedly 
experienced acoustic trauma.  Nevertheless, it is readily 
apparent from the foregoing examinations that the veteran did 
not meet the VA criteria for hearing loss disability in 
service.  

Hearing loss disability was not clinically reported until the 
VA examination of July 2002.  Audiometric studies revealed a 
mild to severe-profound high frequency sensorineural hearing 
loss, greater on the right than the left.  In reviewing the 
claims file, however, the examiner noted that the veteran's 
hearing had been adequately tested in service and had always 
been found to be within normal limits.  Therefore, she 
concluded that it was as likely as not that the veteran's 
hearing loss disability began after service and had worsened 
while he was a civilian.  Again, there is no competent 
evidence to the contrary.  Espiritu.  Absent such evidence, 
service connection for hearing loss disability is denied.

C.  Tinnitus

A review of the evidence is also negative for any complaints 
or clinical findings of tinnitus in service.  Indeed, such 
disorder was not clinically identified until the VA 
audiologic examination in July 2002.  The examiner stated 
that the veteran's tinnitus was due to his hearing loss 
disability and to his history of noise exposure.  The 
examiner noted that such history included the veteran's in 
service exposure to the sound of artillery fire, aircraft, 
and heavy equipment, as well as exposure to the sound of 
diesel engines as a truck driver after service.  However, the 
examiner did not differentiate between the nature and extent 
of the noise exposure in service from that experienced by the 
veteran after service.  Indeed, she did not attribute the 
veteran's tinnitus to any particular period of noise 
exposure.  As such, it is reasonable to conclude that the 
veteran's tinnitus is due, at least in part, to his rather 
lengthy history of noise exposure in service.  At the very 
least, there is an approximate balance of evidence both for 
and against the claim.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service 
connection for tinnitus is warranted.  To that extent, the 
appeal is allowed. 




ORDER

Entitlement to service connection for hip disability is 
denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


